Citation Nr: 0844615	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran had active duty from March 1967 to September 1970 
with subsequent duty in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and October 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims of 
entitlement to service connection for PTSD and a lumbar spine 
disability.  

In a June 2007 decision, the Board denied the veteran's 
claims of entitlement to service connection for PTSD and a 
lumbar spine disability.  The June 2007 Board decision 
remanded the veteran's claim of entitlement to service 
connection for periodontal disease, to include as secondary 
to service-connected diabetes mellitus, type 2, for further 
evidentiary development.  

The veteran appealed the decision denying the claims of 
entitlement to service connection for PTSD and a lumbar spine 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  

In a July 2008 Order, the Court granted a joint motion for 
vacation of the issues on appeal, the claims of entitlement 
to service connection for PTSD and a lumbar spine disability, 
and vacated such part of the Board's June 2007 decision.  
This matter was remanded to the Board for readjudication in 
accordance with the Joint Motion for Remand.

The issues of entitlement to service connection for PTSD and 
a lumbar spine disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.





REMAND

The veteran contends that his current lumbar spine disability 
developed as a result of, or was aggravated by, his period of 
service.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); Robinette v. Brown, 8 Vet. App. 69 (1995).   

The veteran was afforded a VA examination in March 2004 for 
his claimed lumbar spine disability.  The examiner conducted 
a physical examination, to include range of motion testing as 
to the veteran's lumbar spine, and diagnosed the veteran with 
lumbar degenerative disc disease, lumbar disc herniation, 
right lumbar radiculopathy, and chronic distal index finger 
pain.  The examiner did not, however, opine as to the 
etiology of the veteran's current lumbar spine disability.  

Also, the examiner did not have the opportunity to consider a 
statement submitted to the RO by the veteran, dated on 
December 6, 2004.  At that time, the veteran reported the 
occurrence of an in-service injury to his back.  Thus, in 
providing an opinion as to the etiology of the veteran's 
current lumbar spine disability, the examiner conducting the 
VA examination ordered below should consider the veteran's 
December 6, 2004 statement.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination was inadequate where the 
examiner did not comment on the veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion)

As a VA examiner has not yet rendered an opinion as to 
whether it is as likely as not that the veteran's current 
lumbar spine disability developed as a result of, or were 
aggravated by, the veteran's periods of military service, and 
such a relationship is unclear to the Board, a remand for 
examinations and etiological opinions as to all conditions is 
necessary to adjudicate the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).

The veteran contends that he has PTSD related to alleged 
service stressors while serving in the Republic of Vietnam, 
warranting service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f).  The veteran's service personnel records indicate 
that his occupational specialty is listed as airman, basic.  
The veteran's service personnel records, including his 
service separation form, show no awards or decorations for 
combat service.  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In his October 2006 statement, the veteran reported that on 
approximately June 19, 1968 he stopped in Qui Nhon while 
enroute to Cam Ranh Bay and witnessed body bags being loaded 
into an adjacent plane.  The veteran reported that from 
approximately June 19, 1968 to July 10, 1968, Cam Ranh Bay 
was subject to mortar attacks.  The veteran reported that in 
Vung Tau in January 1970, he witnessed a fellow serviceman 
crash a small plane allegedly due to personal problems.  The 
veteran reported that in June 1970, Cam Ranh Bay was attacked 
by rockets near the flight line firehouse and taxiway, and in 
August 1970, Cam Ranh Bay was hit by mortars and an oil 
storage depot was hit near the veteran's barracks.  

These are stressors that may be capable of verification, and 
an attempt at verification may be made on this basis.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (mortar/rocket 
attack may in some cases be a satisfactory stressor for 
PTSD).

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the listed stressors through 
JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  Specific 
requests should be made for:  transport 
of casualties on June 19, 1968 
originating from Cam Ranh Bay; mortar 
attacks on Cam Ranh Bay from June 19, 
1968 to July 10, 1968; casualties and 
loss of equipment of a small plane at 
Vung Tau in January 1970; and loss of 
equipment or damage to facilities by 
rocket attack near the flight line 
firehouse and taxiway at Cam Ranh Bay 
in June 1970, and fire related to an 
oil storage depot in August 1970.  If 
more detailed information is needed for 
such research, the veteran should be 
given the opportunity to provide it.  
If a negative response is received from 
the JSRRC, the veteran's file should be 
properly documented in this regard.

2.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether claimed PTSD is 
found present, and is related to the 
veteran's military service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present, including depression and/or 
dysthymia.  Any further indicated 
special studies, including 
psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder is related to the 
veteran's period of military service.  
The examiner should also offer an 
opinion whether it is at least as 
likely as not that any currently 
demonstrated psychiatric disorder, is 
related to PTSD caused by one or more 
of the verified in-service stressors, 
if, as discussed above, such diagnosis 
is appropriate. 

e.  The claims file must be properly 
documented regarding any notifications 
to the veteran as to the scheduled 
examination, and the veteran must be 
advised of the consequences of failing 
to report to the examination.  See 
38 C.F.R. § 3.655 (2008).

3.  Schedule the veteran for a VA 
examination by an appropriate physician 
to ascertain the etiology of the 
veteran's current lumbar spine 
disability.  The examiner should note 
all relevant pathology associated with 
the veteran's lumbar spine.  The 
examiner should specifically opine as 
to whether it is at least as likely as 
not that any current lumbar spine 
disability is related to the veteran's 
period of military service.  In this 
regard, the examiner should consider 
the veteran's December 6, 2004 
statement regarding an in-service back 
injury.
 
a.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated tests, 
including x-rays, should be conducted.  A 
complete rationale for any findings and 
opinions expressed should be included in 
the examination report.

b.  The claims file must be properly 
documented regarding any notifications 
to the veteran as to the scheduled 
examination, and the veteran must be 
advised of the consequences of failing 
to report to the examination.  See 
38 C.F.R. § 3.655 (2008).

4.  Readjudicate the claims of 
entitlement to service connection for 
PTSD and a lumbar spine disability, 
considering any additional evidence 
added to the record.  Consideration, to 
include a determination of its 
probative value, of the veteran's 
December 6, 2004 statement reporting an 
in-service back injury is required.  If 
the action remains adverse to the 
veteran, provide the veteran and his 
representative with a Supplemental 
Statement of the Case, to include a 
statement adequate to enable the 
veteran to understand the conclusion as 
to the probative value assigned to his 
December 6, 2004 report, and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




